November 27, 1933. The opinion of the Court was delivered by
This is a cause in equity. The appellant raises no question as to any legal proposition depended upon by the trial Judge in his decree. The only question raised is that the evidence did not support the conclusion reached.
The burden is on the appellant to show that there was an error below in the findings of fact. Our examination of the record does not convince us that there was such error.
The decree of the county Judge, which will be reported, is affirmed.
MESSRS. JUSTICES STABLER, CARTER and BONHAM and MR. ACTING ASSOCIATE JUSTICE W.C. COTHRAN concur.